                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


  Mercedes Nightingale Morgan-Buechner,              Case No. 19-cv-1916 (DWF/ECW)

                        Plaintiff,

  v.                                              REPORT AND RECOMMENDATION

  James Edward Buechner,

                        Defendant.


       Plaintiff Mercedes Nightingale Morgan-Buechner seeks to proceed in forma

pauperis (“IFP”) (Dkt. 2) in this Section 1983 civil rights suit that she filed before this

Court. The Complaint contains a variety of allegations against Defendant James Edward

Buechner about the treatment of her children. (Dkt. 1.) Her complaint is before the

Court for screening pursuant to Section 1915(e)(2).

       Although Morgan-Buechner qualifies financially to proceed in forma pauperis

(“IFP”), the undersigned recommends that her complaint be dismissed for failure to state

a claim. An IFP application will be denied, and an action will be dismissed, when an IFP

applicant has filed a complaint that fails to state a cause of action on which relief may be

granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Atkinson v. Bohn, 91 F.3d 1127, 1128 (8th

Cir. 1996) (per curiam). In reviewing whether a complaint states a claim on which relief

may be granted, this Court must accept as true all of the factual allegations in the

complaint and draw all reasonable inferences in the plaintiff’s favor. Aten v. Scottsdale

Ins. Co., 511 F.3d 818, 820 (8th Cir. 2008). Although the factual allegations in the

                                              1
complaint need not be detailed, they must be sufficient to “raise a right to relief above the

speculative level….” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The

complaint must “state a claim to relief that is plausible on its face.” Id. at 570. In

assessing the sufficiency of the complaint, the Court may disregard legal conclusions that

are couched as factual allegations. See Ashcroft v. Iqbal, 556 U.S. 662 (2009). Pro se

complaints are to be construed liberally, but they still must allege sufficient facts to

support the claims advanced. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

       Here, Morgan-Buechner has failed to identify a valid legal claim under federal law

for multiple reasons. First, her case cannot proceed under Section 1983 as pled because

the Defendant—James Buechner—is not alleged to be a state actor. Section 1983

provides a cause of action for “the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws” by any person acting “under color of any statute,

ordinance, regulation, custom, or usage, or any State or Territory.” 42 U.S.C. § 1983.

From the facts pled, it appears that Mr. Buechner is either a relative or former husband.

Plaintiff seeks a different child custody arrangement and to recover for various tortious

actions, but she does not allege that any of the actions came about by Mr. Buechner as a

state actor. Accordingly, she cannot invoke subject matter jurisdiction under the guise of

Section 1983 because she has not stated a valid Section 1983 claim.

       Second, there are no other apparent federal claims on the face of the Complaint.

       Third, she checked the box for diversity jurisdiction on her Complaint, but the

facts pled do not meet the requirements of diversity jurisdiction. Section 1332 requires

that the parties be citizens of different states and that the amount in controversy exceeds

                                              2
$75,000. 28 U.S.C. § 1332. This case meets neither requirement because the parties are

both citizens of Minnesota and the amount in controversy is $12,000. (Dkt. 1 at 3, 4.)

       Fourth, this Court cannot exercise supplemental jurisdiction under Section 1367

where there are no prevailing federal claims. See 28 U.S.C. § 1367; Hervey v.

Koochiching, 527 F.3d 711, 726-27 (8th Cir. 2008) (finding that where all federal claims

are dismissed, a state claim should be dismissed without prejudice so that a state court

can address it).

       Morgan-Buechner has not pled a viable claim for relief. Accordingly, it is

recommended that this matter be dismissed without prejudice.

       Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

RECOMMENDED THAT:

   1. This matter be DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. §

       1915(e)(2)(B).

   2. That the application to proceed in forma pauperis of Plaintiff Morgan-Buechner

       (Dkt 2) be DENIED AS MOOT.

  Dated: August 22, 2019                         s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge


                                        NOTICE

Filing Objections: This Report and Recommendation is not an order or judgment of the
District Court and is therefore not appealable directly to the Eighth Circuit Court of
Appeals.




                                             3
Under Local Rule 72.2(b)(1), “a party may file and serve specific written objections to a
magistrate judge’s proposed finding and recommendations within 14 days after being
served a copy” of the Report and Recommendation. A party may respond to those
objections within 14 days after being served a copy of the objections. See Local
Rule 72.2(b)(2). All objections and responses must comply with the word or line limits
set forth in Local Rule 72.2(c).




                                            4
